UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-147245 OPTIONS MEDIA GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 26-0444290 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer IdentificationNo.) th Street, Ste. 300 Boca, Raton, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(561) 368-5067 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noþ Class Outstanding at May 18, 2012 Common Stock, $0.001 par value per share 1,118,457,045shares OPTIONS MEDIA GROUP HOLDINGS, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 3 Consolidated Statements of Operations (Unaudited) for the Three Months Ended March 31, 2012 and 2011 4 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2012 and 2011 5 Notes to Consolidated Financial Statements (Unaudited) 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 34 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 46 ITEM 4. CONTROLS AND PROCEDURES 46 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 47 ITEM 1A. RISK FACTORS 47 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 47 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 47 ITEM 4. MINE SAFETY DISCLOSURES 47 ITEM 5. OTHER INFORMATION 47 ITEM 6. EXHIBITS 47 SIGNATURES 48 EXHIBIT INDEX 49 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OPTIONS MEDIA GROUP HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS Mar. 31, 2012 Dec. 31, 2011 ASSETS (unaudited) Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $200,311 atMarch31, 2012 and December31, 2011 – – Prepaid expenses Prepaid marketing expense Other current assets Total current assets Property and equipment, net of accumulated depreciation of $101,295 and $90,183 at March31, 2012 and December31, 2011, respectively Prepaid marketing expense, net of current portion Intangible assets, net of accumulated amortization of $187,500 at March31,2012 and December31, 2011 Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Customer deposits Deferred revenue 84 Warrant liabilities Embedded conversion option liabilities Convertible notes payable, net of discount of $117,837 and $0 at March31,2012 and December 31, 2011, respectively Note payable Bridge notes payable, net of discount of $1,869 and $0 at March31,2012 and December 31, 2011, respectively – Due to related parties Other current liabilities Dividends payable Total current liabilities Notes payable, net of current portion Total liabilities Commitments and contingencies (Note 12) Options Media Group Holdings, Inc. (OPMG) stockholders’ (deficit) equity: Preferred stock; $0.001 par value, 10,000,000 shares authorized Preferred stock; $0.001 par value Series A, 13,850 and 16,650 issued and outstanding at March31, 2012 and December31, 2011 respectively (liquidation value of $1,443,843 as of March31,2012) 14 17 Preferred stock; $0.001 par value Series B, C, E, F, G none issued and outstanding at both March31, 2012 and December31, 2011 – – Preferred stock; $0.001 par value Series D, 483,633 issued and outstanding at March31,2012 and December31, 2011 (liquidation value of $483,633 as of March31,2012) Preferred stock; $0.001 par value Series H, 250 and none issued and outstanding at March31, 2012 and December31, 2011, respectively (liquidation value of $250,000 as of March31,2012) 3 – Common stock; $0.001 par value, 1,500,000,000 shares authorized, 1,049,412,607 and993,859,509 issued and outstanding at March31, 2012 and December31,2011, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ (deficit) equity ) ) Total liabilities and stockholders’ (deficit) equity $ $ The accompanying unaudited notes are an integral part of these unaudited consolidated financial statements. 3 OPTIONS MEDIA GROUP HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Net revenues $ $ Cost of revenues – Gross profit Operating expenses: Compensation and related costs Commissions – Advertising Rent General and administrative Total operating expenses Loss from continuing operations ) ) Other income (expense): Change in fair market value of derivative liabilities ) – Loss on extinguishment of debt ) – Interest expense ) ) Settlement gain – Total other expense ) ) Loss from continuing operations ) ) Discontinued operations: Income (loss) from discontinued operations – ) Gain from sale of discontinued operations – Income from discontinued operations, net – Net loss $ ) $ ) Preferred stock dividends ) – Net loss available to common stockholders $ ) $ ) Loss per share, basic and diluted – continuing operations $ ) $ ) Earnings per share, basic and diluted – discontinued operations, net $
